I dissent. The language of the statute that the lien for rent has "preference over all other liens except liens for taxes, general and special liens of labor and mortgages or conditionalbills of sale duly recorded prior to tenancy upon personalproperty of the tenant which has been used or kept on the rented premises, except property of third persons delivered to or leftwith the tenant for storage, repair, manufacture or sale, andsuch property exempt from taxation by the laws of the state of Washington," is clear, plain and unambiguous.
The construction given by the majority opinion "that the legislature had in mind conditional sales made by the tenant and not those made by third persons to the tenant" renders the statute meaningless. There would be no reason for a conditional bill of sale to be given from a tenant to a third person unless the property were in the possession of the third person. If the property were in the possession of a third person it would not be subject to the lien for the rent under any conditions whether the conditional bill of sale were recorded prior to the tenancy or not. The construction of the statute by the majority opinion holding that such a conditional bill of sale given by a tenant to a third person would not be subject to the lien for rent if recorded prior to the tenancy is for no purpose because it would not be subject to such lien claim whether recorded or not.
The judgment of the trial court should be affirmed. *Page 472